Citation Nr: 0914980	
Decision Date: 04/22/09    Archive Date: 04/29/09

DOCKET NO.  06-13 058	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Louisville, 
Kentucky


THE ISSUE

Whether new and material evidence has been submitted to 
reopen the claim of entitlement to service connection for 
bilateral hearing loss.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

W. Yates, Counsel




INTRODUCTION

The Veteran served on active duty from August 1963 to July 
1965, and from June 1966 to March 1968.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a July 2005 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Louisville, Kentucky.


FINDINGS OF FACT

1.  In December 2003, the RO issued a rating decision which 
denied the Veteran's original claim seeking service 
connection for bilateral hearing loss.  Although provided 
notice of this decision that same month, the Veteran did not 
perfect an appeal thereof.
 
2.  Evidence associated with the claims file since the 
unappealed December 2003 rating decision does not raise a 
reasonable possibility of substantiating the Veteran's claim 
for entitlement to service connection for bilateral hearing 
loss.


CONCLUSION OF LAW

Evidence submitted to reopen the claim of entitlement to 
service connection for bilateral hearing loss is not new and 
material, and therefore, the claim is not reopened.  
38 U.S.C.A. §§ 5108, 7105 (West 2002); 38 C.F.R. § 3.156(a) 
(2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

As provided for by the Veterans Claims Assistance Act of 2000 
(VCAA), VA has a duty to notify and assist claimants in 
substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2008); 
38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2008).  

Proper notice from VA must inform the claimant of any 
information and medical or lay evidence not of record (1) 
that is necessary to substantiate the claim; (2) that VA will 
seek to provide; and (3) that the claimant is expected to 
provide.  Quartuccio v. Principi, 16 Vet. App. 183 (2002).  
This notice must be provided prior to an initial unfavorable 
decision on a claim by the RO.  Mayfield v. Nicholson, 444 
F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. 
App. 112 (2004).  

In addition, the notice requirements of the VCAA apply to all 
five elements of a service-connection claim, including: (1) 
Veteran status; (2) existence of a disability; (3) a 
connection between the Veteran's service and the disability; 
(4) degree of disability; and (5) effective date of the 
disability.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 
473 (2006).  Further, this notice must include information 
that a disability rating and an effective date for the award 
of benefits will be assigned if service connection is 
awarded.  Id. at 486.  

VCAA notice errors are presumed prejudicial unless VA shows 
that the error did not affect the essential fairness of the 
adjudication.  To overcome the burden of prejudicial error, 
VA must show (1) that any defect was cured by actual 
knowledge on the part of the claimant; (2) that a reasonable 
person could be expected to understand from the notice what 
was needed; or, (3) that a benefit could not have been 
awarded as a matter of law.  See Sanders v. Nicholson, 487 
F.3d 881 (Fed. Cir. 2007).  

In claims to reopen, VA must both notify a claimant of the 
evidence and information that is necessary to reopen the 
claim and notify the claimant of the evidence and information 
that is necessary to establish entitlement to the underlying 
claim for the benefit that is being sought.  Kent v. 
Nicholson, 20 Vet. App. 1 (2006).

To satisfy this requirement, VA is required to look at the 
bases for the denial in the prior decision and to provide the 
claimant with a notice letter that describes what evidence 
would be necessary to substantiate those elements required to 
establish service connection that were found insufficient in 
the previous denial.  

In this case, the notice letter provided to the Veteran in 
April 2005 included the criteria for reopening a previously 
denied claim, the criteria for establishing service 
connection, and information concerning why the Veteran's 
specific claim was previously denied.  Consequently, the 
Board finds that adequate notice has been provided, as the 
Veteran was informed about what evidence was necessary to 
substantiate the elements required to establish service 
connection that were found insufficient in the previous 
denial.  

With respect to the Dingess requirements, the Veteran was not 
provided with timely notice of the type of evidence necessary 
to establish a disability rating or effective date for the 
disability on appeal.  However, there is no prejudice in 
issuing a final decision because the preponderance of the 
evidence is against reopening the Veteran's claim for service 
connection for bilateral hearing loss.  Thus, any questions 
as to the appropriate disability rating or effective date to 
be assigned are moot.  

As for the Veteran's claim to reopen, the VCAA explicitly 
provides that "[n]othing in [38 U.S.C.A. § 5103A] shall be 
construed to require [VA] to reopen a claim that has been 
disallowed except when new and material evidence is presented 
or secured, as described in [38 U.S.C.A. § 5108]."  38 
U.S.C.A. § 5103A(f).  Nevertheless, VA has a duty, in order 
to assist claimants, to obtain evidence needed to 
substantiate a claim.  38 U.S.C.A. § 5103A; 38 C.F.R. § 
3.159.  

The Veteran's service treatment records and identified VA and 
private medical treatment records have been obtained.  
38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  
With regard to the duty to provide a VA examination if 
necessary, such duty does not extend to claims to reopen 
until after new and material evidence has been submitted.  38 
C.F.R. § 3.159(c)(4).  Finally, there is no indication in the 
record that additional evidence relevant to the issue decided 
herein is available and not part of the claims file.  See 
Pelegrini v. Principi, 18 Vet. App. 112 (2004).  

Hence, no further notice or assistance to the Veteran is 
required to fulfill VA's duty to assist in the development of 
the claim.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd, 
281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 
Vet. App. 143 (2001); see also Quartuccio v. Principi, 16 
Vet. App. 183 (2002).

In support of his claim herein, the Veteran submitted a June 
2006 private audiological evaluation, which has not 
previously been considered by the RO.  Pursuant to 38 
U.S.C.A. § 7104(a) (West 2002), all evidence will first be 
reviewed at the RO so as not to deprive the claimant of an 
opportunity to prevail with his claim at that level. See 
generally Disabled American Veterans v. Secretary of Veterans 
Affairs, 327 F.3d 1339 (Fed. Cir. 2003).  In this case, 
however, the Board finds the June 2006 private audiological 
evaluation to be essentially duplicative of evidence 
currently of record.  Specifically, current hearing loss has 
already been established.  Moreover, the June 2006 report 
does not include any opinion by the private audiologist 
relating the Veteran's current hearing loss to his military 
service.  See LeShore v. Brown, 8 Vet. App. 406, 409 (1995) 
(holding that a bare transcription of a lay history is not 
transformed into "competent medical evidence" merely 
because the transcriber happens to be a medical 
professional).  Accordingly, the Board finds that a remand of 
this case to allow the RO to consider this evidence is not 
required. 38 C.F.R. §§ 19.31, 19.37(a) (2008).  

As there is no indication that any failure on the part of VA 
to provide additional notice or assistance reasonably affects 
the outcome of this case, the Board finds that any such 
failure is harmless.  See Mayfield v. Nicholson, 20 Vet. App. 
537, 542-43 (2006); see also Dingess/Hartman, 19 Vet. App. 
473.

Service connection may be granted for a disability resulting 
from disease or injury incurred in or aggravated by active 
military service.  38 U.S.C.A. §§ 1110, 1131 (West 2002); 
38 C.F.R. § 3.303 (2008).  Service connection for certain 
chronic diseases, including sensorineural hearing loss, will 
be presumed if they are manifest to a compensable degree 
within the year after active service.  38 U.S.C.A. §§ 1101, 
1112, 1113, 1137; 38 C.F.R. §§ 3.307, 3.309.  Service 
connection may also be granted for any disease initially 
diagnosed after service, when all the evidence, including 
that pertinent to service, establishes that the disease was 
incurred in service.  38 U.S.C.A. § 1113(b) (West 2002); 38 
C.F.R. § 3.303(d); Cosman v. Principi, 3 Vet. App. 503, 505 
(1992).

In order to prevail on the issue of service connection there 
must be medical evidence of a current disability; medical 
evidence, or in certain circumstances, lay evidence of in-
service occurrence or aggravation of a disease or injury; and 
medical evidence of a nexus between an in-service injury or 
disease and the current disability.  See Hickson v. West, 12 
Vet. App. 247, 253 (1999); see also Pond v. West, 12 Vet App. 
341, 346 (1999).

Impaired hearing will be considered a disability when the 
auditory threshold in any of the frequencies 500, 1000, 2000, 
3000, or 4000 Hertz is 40 decibels or greater; or when the 
auditory thresholds for at least 3 of the frequencies 500, 
1000, 2000, 3000, or 4000 Hertz are 26 decibels or greater; 
or when speech recognition scores using the Maryland CNC Test 
are less than 94 percent.  38 C.F.R. § 3.385.  

In order to reopen a claim which has been previously denied 
and which is final, the claimant must present new and 
material evidence.  38 U.S.C.A. § 5108.  If the claim is so 
reopened, it will be reviewed on a de novo basis.  38 
U.S.C.A. §§ 5108, 7105; Evans v. Brown, 9 Vet. App. 273 
(1996); Manio v. Derwinski, 1 Vet. App. 140 (1991).

New evidence means existing evidence not previously submitted 
to agency decisionmakers.  Material evidence means existing 
evidence that, by itself or when considered with previous 
evidence of record, relates to an unestablished fact 
necessary to substantiate the claim.  New and material 
evidence can be neither cumulative nor redundant of the 
evidence of record at the time of the last prior final denial 
of the claim sought to be reopened, and must raise a 
reasonable possibility of substantiating the claim.  
38 C.F.R. § 3.156(a).  

The RO denied the Veteran's initial claim seeking service 
connection for bilateral hearing loss in an unappealed 
December 2003 rating decision as the RO found no evidence 
relating the Veteran's current hearing loss to his military 
service.  Notice of the RO's December 2003 decision was sent 
to the Veteran that same month.  He did not file a timely 
notice of disagreement with this decision.  See 38 C.F.R. 
§ 20.201 (2008) ("Notice of Disagreement must be in terms 
which can be reasonably construed as disagreement with that 
determination and a desire for appellate review.").  
Accordingly, the December 2003 RO decision is final based on 
the evidence then of record.  See 38 U.S.C.A. § 7105; 
38 C.F.R. § 20.1103 (2008).  
 
Because the December 2003 rating decision is the last final 
disallowance, the Board must review all of the evidence 
submitted since that action to determine whether the 
Veteran's claim for service connection should be reopened and 
re-adjudicated on a de novo basis.  Evans v. Brown, 9 Vet. 
App. 273, 282-83 (1996).  

Evidence in the claims folder at the time of the RO's 
December 2003 decision includes the Veteran's service 
treatment records, statements made by the Veteran, post 
service treatment records, and a July 2003 VA audiological 
examination report.  A review of these records was silent as 
to any medical diagnosis of bilateral hearing loss until 
2001.  Moreover, the July 2003 VA examiner opined, after 
reviewing the Veteran's claims file and conducting an 
audiological evaluation of the Veteran, that his current 
bilateral hearing loss was less likely than not related to 
his military service.

In support of his claim to reopen, post service VA medical 
treatment records from January 2004 to January 2006; a June 
2006 private audiologist's report; and lay statements from 
C.S., R.H., F.M. and L.M., were obtained.  While this 
evidence may be new, it is not material to the issue herein, 
and it does not raise a reasonable possibility of 
substantiating the claim of entitlement to service connection 
for bilateral hearing loss.  38 C.F.R. § 3.156.  

While some of the newly received medical evidence noted the 
Veteran's ongoing treatment for bilateral hearing loss, the 
evidence of record does not relate the Veteran's current 
bilateral hearing loss to his military service.  As noted 
above, the June 2006 private audiological evaluation noted 
the Veteran's history of hearing loss since serving time in 
the military; it did not include any opinion from the private 
audiologist as to the etiology of this condition.  LeShore, 8 
Vet. App. at 409.  Moreover, the remaining medical evidence 
of record did not include a competent nexus opinion or link 
between the Veteran's current bilateral hearing loss and his 
military service.

As noted above, the Veteran submitted personal statements, as 
well as lay statements from fellow service members indicating 
that he was exposed to loud noise during service.  These 
statements, however, are essentially cumulative of his prior 
allegations, and thus not new evidence.  Vargas-Gonzales v. 
West, 12 Vet. App. 321 (1999).  Moreover, where, as here, 
resolution of an issue under consideration turns on a medical 
matter, an unsupported lay statement, even if new, cannot 
serve as a predicate to reopen a previously disallowed claim.  
See Moray v. Brown, 5 Vet. App. 211, 214 (1993).  Thus, the 
newly submitted statements herein are not material evidence 
since they do not raise a reasonable possibility of 
substantiating the claim.  

In short, no competent evidence has been submitted showing a 
link between the Veteran's current hearing loss and his 
military service.  As such, the evidence submitted is not 
material to the issue of service connection for bilateral 
hearing loss as these records do not raise a reasonable 
possibility of substantiating the Veteran's claim for service 
connection for bilateral hearing loss.  38 C.F.R. § 3.156.

The Board concludes that new and material evidence has not 
been submitted to reopen the issue of entitlement to service 
connection for bilateral hearing loss since the December 2003 
RO decision.  As new and material evidence to reopen a 
finally disallowed claim has not been submitted, the benefit 
of the doubt doctrine is not applicable.  Annoni v. Brown, 5 
Vet. App. 463, 467 (1993).  Thus, the decision remains final, 
and the appeal is denied.

	(CONTINUED ON NEXT PAGE)



ORDER

New and material evidence not having been received, the claim 
for entitlement to service connection for bilateral hearing 
loss is not reopened, and the appeal is denied.


______________________________________________
JOY A. MCDONALD
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


